DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on January 19, 2021 (along with Amended Claims and Remarks), and an Information Disclosure Statement filed on February 2, 2021.  This action is made non-final.
2.	Claims 1-8, 12-14, and 17-25 are pending in the case; Claims 1, 12, and 17 are independent claims; Claims 9-11 are canceled; Claims 23-25 are new claims.

3.	In the Final Rejection mailed on December 4, 2020, Claims 9-11 were rejected under 35 U.S.C. § 112, first paragraph, but these claims were canceled by the Claim Amendment filed on January 19, 2021, thus rendering the rejection moot.


Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021, has been entered.


Response to Arguments
5.	Applicant’s arguments, see Remarks filed on January 19, 2021 (hereinafter Remarks), with respect to the 35 U.S.C. § 103 rejections of pending claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yahoo! Groups - Groups Messages Help, as discussed below.
	As indicated during the applicant-initiated interview conducted on January 12, 2021, while Eilertsen does not appear to explicitly disclose publishing the story to a social network, a well-known social network, such as Yahoo Groups, provided for publishing and downloading of stories in the manner supported by Eilertsen (see Applicant Initiated Interview Summary mailed on January 19, 2021).  The instant Specification does not appear to preclude such interpretation of social network.
	In the Remarks, applicant argues that “provision of a link within an email is different from publication of a story with a social network – a link to a story is not the story itself” (see Remarks, pgs. 8-9).  However, Eilertsen states that “participants may share their journals online through customizable, system generated email invitations … a user may also share a journal such that another user can have a copy of the journal to edit themselves” (see Eilertsen, ¶ 0086).  In addition, Yahoo! Groups allows for users to include attachments, links, and/or HTML-formatted messages in their postings to the social network, as discussed below.  It follows that sharing/publishing of a copy of a journal, as suggested by Eilertsen, via a link, attachment, etc., as provided by Yahoo! Groups, reads on the story as recited in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 1-5, 8, 12-14 and 17-19, and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eilertsen et al. (hereinafter Eilertsen), US 2008/0005669 A1, published on January 3, 2008, as further evidenced by Josh Catone 1 (hereinafter Catone), “Create Photo Books with Panraven,” readwrite.com, published on July 30, 2007, and further in view of Yahoo! Groups – Groups Messages Help (hereinafter YG), Collection of Help pages for Yahoo! Groups as captured by Internet Archive Wayback Machine in February of 2006, originally available at http://help.yahoo.com/help/us/groups/index.html.
	With respect to independent Claim 1, Eilertsen teaches a method comprising:
displaying a page of an authoring user's story … the page displayed in a visual window of an application that received the story … and the page comprising at least one layer corresponding to a respective item of multi-media (see Fig. 11, ¶¶ 0009-10, 0037, 0066-67, 0077, 0086, showing WYSIWYG editor of a storyboard comprising plurality of pages and each page comprising layers of media and/or text; the journal/storyboard can be shared online with others thus allowing other users to view or edit the journal/storyboard).
displaying an additional page of the authoring user's story … in the visual window, subsequent to the page, the additional page comprising at least one layer corresponding to an additional respective item of multi-media (see Fig. 11 (page 3 of 3), ¶¶ 0066-67, 0086, showing navigation of pages where each page comprises media and/or text).

It is noted that Eilertsen does not explicitly recite that the user’s story (and the additional page) “is shared by a social network with which the authoring user published the story” but Eilertsen makes it clear that the story can be shared with other users via 
YG shows that a user can publish a story by sending a message to a Yahoo! Group, and such messages can comprise links, attachments, HTML code, etc., and further shows that published messages can be accessed via a web site interface (see YG, §§ “What are the options for reading group messages in email?,” “How can I post a message to a group?,” “What is the maximum size of message which can be posted to a group?,” “Are there types of message attachments which are disallowed?”). Accordingly, YG would have allowed a user to publish their story and would have allowed other users to access the published story in the manner required by Claim 1.

Catone further discusses Panraven system illustrated in Eilertsen and explicitly shows the editor interface accessible by the user (see Catone, first image), where each page comprises layers of media and/or text.  In addition, Catone illustrates navigating between the pages of the journal/storyboard (see Catone, first and second images) both in editing and viewing modes.


With respect to dependent Claim 2, Eilertsen teaches the method as described in claim 1, as discussed above, and further teaches wherein at least one of the 

With respect to dependent Claim 3, Eilertsen teaches the method as described in claim 1, as discussed above, and further teaches wherein at least one of the respective item of multi-media or the additional respective item of multi-media is a video (see ¶¶ 0009, 0037).

With respect to dependent Claim 4, Eilertsen teaches the method as described in claim 1, as discussed above, and further teaches wherein the page comprises at least one additional layer corresponding to displayed text (see ¶¶ 0009, 0037).

With respect to dependent Claim 5, Eilertsen teaches the method as described in claim 1, as discussed above, and further teaches wherein the page comprises at least one additional layer corresponding to audio for playback with display of the page (see ¶¶ 0009, 0037).

With respect to dependent Claim 8, Eilertsen teaches the method as described in claim 1, as discussed above, and further teaches further comprising navigating to display the additional page responsive to user input (see Fig. 11, ¶¶ 0066-67; see also Catone).


Claims 12-14 and 17-19, these claims are directed to a system and a non-transitory computer-readable storage media comprising steps and/or features recited in Claims 1-5, respectively (note that Claims 12 and 17 correspond to Claim 1, Claims 13 and 14 correspond to Claims 2 and 3, Claims 18 and 19 correspond to Claims 4 and 5), and are thus rejected along the same rationale as those claims above.

With respect to dependent Claim 21, Eilertsen teaches the method as described in claim 1, as discussed above, and further teaches wherein the page of the authoring user’s story and the additional page of the authoring user’s story comprise a media presentation (see ¶¶ 0009, 0037).

With respect to dependent Claim 22, Eilertsen teaches the method as described in claim 21, as discussed above, and further teaches wherein the media presentation is viewed by another user (see ¶ 0086; see also Catone).

With respect to dependent Claim 23¸Eilertsen in view of YG teaches the method as described in claim 1, as discussed above, and further teaches wherein the authoring user’s story is created and published with the social network using a same application (see Eilertsen, ¶ 0086, showing sharing of stories via system generated invitations – a skilled artisan would understand that further sharing functionality could be added to Eilertsen to particularly incorporate features of YG; it is further noted that the instant Specification does not appear to specify 

With respect to dependent Claim 24¸Eilertsen in view of YG teaches the method as described in claim 1, as discussed above, and further teaches wherein the authoring user’s story is published on the social network (see discussion of YG in rejection of Claim 1, above).

With respect to dependent Claim 25¸Eilertsen in view of YG teaches the method as described in claim 1, as discussed above, and further teaches wherein the authoring user’s story is published on the social network and a URL link to a different multi-media presentation is shared via a same application (see discussion of YG in rejection of Claim 1, above; as noted above, a user of YG can publish content via messages that contain links, attachments, HTML code, etc. – there is nothing in YG that would prevent the user from publishing a another link or attachment via the same or additional message).



7.	Claims 6, 7, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eilertsen in view of YG, and further in view of Schneider et al. (hereinafter Schneider), US 2005/0069225 A1, published on March 31, 2005.
dependent Claim 6, Eilertsen in view of YG teaches the method as described in claim 1, as discussed above, and while Eilertsen in view of YG does not appear to explicitly disclose “wherein the page comprises at least one additional layer configured as a hotspot activated responsive to user input over a hotspot area specified for the respective item of multi-media,” Eilertsen teaches that a variety of media items can be inserted into the journal/storyboard, and a skilled artisan would understand that different media items inserted into the journal/storyboard, such as video or audio files (see ¶¶ 0009, 0037), can be configured to play when the user initiates the playback (i.e., user input over the media placeholder) rather than playing automatically, as is well-known in the art, and as illustrated by the teachings of Schneider.
Schneider is directed towards multimedia documents and managing media within interactive multi-channel multimedia documents (see Schneider, ¶ 0004). Schneider discloses a digital document authoring tool that binds media content types using spatial and temporal boundaries, and further teaches that media content may include video, text, images, etc. (see Schneider, ¶ 0016).  Schneider further teaches allowing the user to interact with the content and to view supplementary content by interacting with hot spots (see Schneider, ¶ 0017).  Therefore, Schneider suggests an “additional layer configured as a hotspot activated responsive to user input” (see Schneider, ¶¶ 0077, 0092, 0097), and it would have been obvious to modify media items of Eilertsen to include supplementary content as suggested by Schneider in order to allow the user to view more details/information about the presented content within the journal/storyboard (see Schneider, ¶ 0017). 

dependent Claim 7, Eilertsen in view of YG and Schneider teaches the method as described in claim 6, as discussed above, and further suggests wherein activation of the hotspot causes additional information to be presented with display of the page (see Schneider, ¶¶ 0077, 0092, 0097; see also discussion of Claim 6, above, regarding playing of multimedia files on the page based on the user input rather than playing them automatically).

With respect to Claim 20, Claim 20 is directed to the non-transitory computer-readable storage media comprising steps and/or features recited in Claim 6 and is thus rejected along the same rationale as Claim 6, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179